  Case 19-40193-JMM             Doc 63    Filed 05/07/20 Entered 05/07/20 18:09:58        Desc Main
                                         Document      Page 1 of 2


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com



                                UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF IDAHO


 IN RE:                                                   CHAPTER 13

 ROGER A. EVANS                                           CASE NO. 19-40193-JMM
 LORI A. STEEDMAN

                               Debtors



               CERTIFICATE THAT NO TRANSCRIPT IS BEING REQUESTED

        Notice is hereby given that appellant Kathleen McCallister is not requesting the preparation of

transcripts for this appeal.

        Dated: May 7, 2020


                                              By:     /s/ Kathleen McCallister
                                                     Kathleen McCallister, Trustee
 Case 19-40193-JMM         Doc 63     Filed 05/07/20 Entered 05/07/20 18:09:58        Desc Main
                                     Document      Page 2 of 2


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 7, 2020, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means, as
more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

ALEXANDRA O CAVAL
Attorney at Law
alex@cavallawoffice.com


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

ROGER A. EVANS
LORI A. STEEDMAN
641 GRANT AVE
TWIN FALLS, ID 83301


                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister
